Citation Nr: 1540321	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  08-25 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a schedular disability rating in excess of 20 percent for degenerative joint disease of the right ankle.

2.  Entitlement to an extraschedular disability rating, in excess of 20 percent, for degenerative joint disease of the right ankle.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1987.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The issue of entitlement to an extraschedular disability rating for degenerative joint disease of the right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims folder is encompassed completely in Virtual VA and Veterans Benefits Management System (VBMS) electronic files.

In July 2015, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.


FINDING OF FACT

The Veteran is in receipt of the maximum schedular rating available for a right ankle disability, as there has been no objective evidence of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.



CONCLUSION OF LAW

The criteria for a schedular disability rating in excess of 20 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.63, 4.71a, Diagnostic Code 5271 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him VA examinations during the appeal period.  The Veteran was afforded pertinent VA examinations in August 2005, November 2006, February 2010, February 2013, and December 2013.  The examiners provided sufficient detail for the Board to make a decision and the reports are deemed adequate with respect to this claim.  He was provided the opportunity to present pertinent evidence and testimony at a July 2015 hearing.

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Increase Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Separate evaluations may be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  
 
The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.

Right Ankle Disability

The Veteran's right ankle degenerative joint disease is currently rated as 20 percent disabling under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  He contends a higher rating is warranted.

Under Diagnostic Code 5271, a 20 percent rating, the highest available under this code, is warranted for marked limitation of motion.  38 C.F.R. § 4.71a.

At an August 2005 VA examination, the Veteran's right ankle exhibited dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  There was no evidence of pain, fatigue, weakness, lack of endurance or incoordination.  There was also no evidence of edema, or atrophy.  After repetition, his right ankle range of motion revealed no pain, weakness, fatigue, lack of endurance or incoordination.

At November 2006 VA examination, his right ankle revealed full range of motion without pain.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees "with complaint of some pain behavior with facial grimacing."  There was some tenderness to palpation and no ankylosis.  After repetition, the right ankle was additionally limited by pain, with no showings of fatigue, weakness, lack of endurance, or incoordination.  

In his August 2008 substantive appeal to the Board, the Veteran reported being unable to maintain continuous employment due to unbearable pain in his ankles.

At a February 2010 VA examination, there was no evidence of instability or laxity.  The medial and latera malleolus and Achilles tendon were aligned.  Range of motion testing revealed his right ankle dorsiflexion was to 20 degrees, plantar flexion to 45 degrees, forefoot abduction to 10 degrees, and forefoot adduction to 20 degrees.  There was no change in range of motion after repetitive testing.  There was mild pain on manipulation, weightbearing and with motion and ambulation.  X-rays for the right ankle were suggestive of talocalcaneal coalition.  At the time of examination, the Veteran was employed as an office worker and able to conduct daily duties with a moderate amount of pain.

At a December 2013 VA examination, he denied experiencing flare-ups.  A range of motion testing revealed right ankle plantar flexion to 10 degrees with pain, and dorsiflexion to 10 degrees with pain.  There was no change in range of motion after repetitive testing.  Repetitive motion led to functional loss in the form of less movement than normal, excess fatigability, pain on movement, and swelling.  The Veteran had localized tenderness or pain on palpation.  Muscle strength testing was normal.  Joint stability testing revealed no laxity.  There was no evidence of ankylosis.  He reported regular use of orthopedic shoes.  The functional impact of his disability was limitation in prolonged standing and walking.

At the July 2015 hearing, the Veteran repeated his complaints of instability and pain.  He also noted that his ankle affected his ability to continue employment in the security field and he was going back to school for a new career.  His spouse corroborated his contentions of instability.

After reviewing the evidence of record, the Board notes the Veteran is already in receipt of the highest schedular rating available under all applicable Diagnostic Codes for the ankle.  The Board notes that Diagnostic Codes 5270, 5272, 5273, and 5274 are not applicable as there has been on findings of ankylosis, malunion of the os calcis or astragalus, or an astragalectomy.

The Board notes a separate rating is not warranted under Diagnostic Code 5003 for degenerative arthritis established by X-ray findings because the Veteran's limitation of motion is already contemplated under the Diagnostic Code 5271.  See 38 C.F.R. § 4.71a.

As a preponderance of the evidence is against the assignment of an increased evaluation for the Veteran's right ankle degenerative joint disease, the benefit-of-the-doubt rule does not apply, and the claim is denied.  38 C.F.R. § 4.3.

Other Considerations

The issue of entitlement to an increased disability evaluation on an extraschedular basis is address in the remand portion of this decision below.

Finally, the Veteran was denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities in a September 2009 rating decision.  He did not appeal the decision and has not filed a new claim since that time.  As such, the Board concludes that a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disabilities has not been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
ORDER

Entitlement to a schedular disability rating in excess of 20 percent for degenerative joint disease of the right ankle is denied.


REMAND

Although the Veteran fails to meet the criteria for an increased disability evaluation for right ankle degenerative joint disease on a schedular basis, the Board is remanding the matter for extraschedular consideration.

The Board notes the Veteran has had repeated complaints of instability, and contends his right ankle disability interferes with his ability to work.  

For the foregoing reasons, a remand is necessary for submission to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration in the first instance.  See 38 C.F.R. § 3.321.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the matter of entitlement to an increase disability evaluation for right ankle degenerative joint disease to the Under Secretary for Benefits or the Director of Compensation Service for extraschedular consideration consistent with 38 C.F.R. § 3.321.

2.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


